Citation Nr: 0308930	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  95-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to an initial rating greater than 10 percent 
for chronic fatigue due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from June 1975 to June 1979, 
from November 1990 to May 1991, and from September 2001 to 
November 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1995 rating decision which granted service 
connection for chronic fatigue due to undiagnosed illness; a 
10 percent rating was assigned, effective November 2, 1994.  
A November 1997 rating decision, in part, denied service 
connection for a liver disorder classified as hepatitis/fatty 
liver and for duodenitis.  

In correspondence received in October 1995, the veteran 
requested a Travel Board hearing.  He subsequently provided a 
statement in June 1998 withdrawing his request for a Travel 
Board heating.  

The Board issued a decision in October 2001 which granted 
service connection for duodenitis.  In addition, the Board 
remanded for further development the issues of service 
connection for a liver disorder and an increased rating for 
chronic fatigue due to undiagnosed illness.  The case has 
been returned to the Board for continuation of appellate 
review.

The decision which follows addresses the issue of service 
connection for a liver disorder.  The issue of an initial 
rating greater than 10 percent for chronic fatigue due to 
undiagnosed illness is addressed in the REMAND at the end of 
this decision.

FINDING OF FACT

The veteran's chronic liver disorder, classified as 
macrovesicular steatosis, is attributable to military 
service.  

CONCLUSION OF LAW

Macrovesicular steatosis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002) .  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim of service connection for a 
liver disorder.  As such, the Board is satisfied that VA has 
complied with both the notification requirements, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the duty 
to assist requirements of the VCAA and the implementing 
regulations relevant to that portion of the veteran's appeal.



In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the claims file shows that the veteran was 
deployed in the Southwest Asia theater of operations during 
the period from November 1990 to May 1991.  He received the 
Southwest Asia Service Medal and the Kuwait Liberation Medal.  

A service department treatment entry of October 1976 contains 
a diagnosis of infections hepatitis.  Service medical records 
show elevated liver function test results involving the 
levels of serum glutamic oxalacetic transaminase (SGOT) 
on 2 occasions in November 1976.  There are no subsequent 
normal readings.  

The next elevated liver function studies were noted during 
tests by VA in September and December 1992.  The report of 
the December 1992 VA examination indicated that hepatitis 
antigens were negative.  The doctor expressed the opinion 
that the veteran had a hepatitis-like illness which could not 
be fully characterized.  The doctor thought it might be 
related to Desert Storm and might not be chronic.  In March 
1993, hepatitis tests were negative.  A biopsy in March 1993 
revealed macrovesicular steatosis.  The doctor commented that 
the changes were non-specific and could be associated with 
various conditions.  Liver function tests in June 1993 had 
elevated results.  In a report dated in September 1993, a VA 
physician explained that there was no clear underlying reason 
for the veteran's liver abnormalities.  

On a VA psychiatric examination performed in May 1995, the 
veteran reported that he was exposed to chemical and 
biological agents in the Persian Gulf War during his tour of 
active duty which spanned the period from November 1990 to 
May 1991.  He related that he was exposed to oil well fires.  
He indicated that sometimes chemical alarms sounded, but the 
troops were told to ignore them, and so did not don 
protective gear.  He noted that nearby chemical plants were 
bombed and believed that chemical/biological agents were 
dispersed in the wind and might have drifted to the area 
where he was serving.  In correspondence received in October 
1995, the veteran remarked that, during Desert Storm, he was 
exposed to phosphorus, carbon tetrachloride, carbon monoxide, 
microwave radiation, depleted uranium, and oil and natural 
gas fumes from fires of destroyed oil and natural gas 
facilities.  

In March 1998, there were elevated liver function studies.  A 
VA doctor associated the veteran's fatigue with elevated 
liver transaminase.  

The recent findings raised the possibility that the veteran 
had a chronic liver disorder.  The Board determined that 
further development of the evidence was needed to determine 
the correct current diagnosis of the veteran's liver disorder 
and to determine a relationship, if any, of the current liver 
disorder to his military service.  

Added to the record in January 2002 was a report of the 
veteran's admission in October 1976 to the emergency room of 
St. Anthony's Hospital.  A service department document shows 
that the government subsequently reimbursed the private 
medical facility for emergency service rendered in October 
1976 for hepatitis.  

A VA examination by a specialist in gastrointestinal 
disorders was performed in July 2002 pursuant to instructions 
contained in the Board's October 2001 remand.  The examiner 
stated that the veteran's claims file had been reviewed.  The 
examiner summarized pertinent evidence from service and 
postservice medical records and performed an examination.  
The assessment follows.  

It was found that the veteran had a clearly proved 
macrovesicular steatosis as the source of his chronic 
persistent elevation in his liver transaminases (according to 
a liver biopsy).  This entity was quite common and had 
several causes, alcohol consumption being the most common 
cause, but not the only one.  The veteran did not have a 
history of alcohol use presently or in the remote past.  
Other causes of steato hepatitis were obesity, diabetes 
mellitus, protein malnutrition, jejunoileal bypass, total 
parenteral nutrition, hyperlipidemia and toxins.  Acute fatty 
liver was caused by a number of hepatotoxins and 
was frequently accompanied by signs and symptoms of liver 
failure.  Carbon tetrachloride intoxication, DDT poisoning, 
and ingestion of substances containing yellow phosphorus 
resulted in severe hepatic steatosis.  

The examiner went on to note that, from all the possible 
etiologies for the veteran's liver steatosis, the only 
possible ones in this case were hyperlipidemia and toxins.  
His lipids were only mildly elevated in 1992.  However, the 
veteran reported exposure to carbon tetrachloride and 
phosphorus during Desert Storm.  

In view of the veteran's Persian Gulf War service and his 
assertions about exposure to toxins during that conflict, 
coupled with diagnostic uncertainties about the nature of his 
liver disorder, adjudication and evidentiary development in 
this case had focused on the issue of service connection for 
undiagnosed illness related to liver pathology.  However, a 
VA specialist, who examined the veteran in July 2002, has now 
identified the veteran's liver disorder as macrovesicular 
steatosis, a definite disease entity.  The examiner related 
the chronic liver disorder to reported 
in-service toxin exposure, and the Board accepts the 
credibility of the veteran's statements regarding exposure to 
toxins during the Persian Gulf War.  The examiner's well-
reasoned opinion was informed by a review of the claims file 
and resolves earlier ambiguities regarding the diagnosis of 
the veteran's liver disorder as well as its etiology.  

The weight of the medical evidence, then, supports a grant of 
service connection for a diagnosed liver disorder, classified 
as macrovesicular steatosis, on the basis that it is 
attributable to the veteran's service during the Persian Gulf 
War.  In reaching this determination, the Board has resolved 
all reasonable doubt in the veteran's favor.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 




ORDER

Service connection for a liver disorder is granted.


REMAND

In correspondence received in 1998, the veteran alleged he 
had missed 5-1/2 weeks of work during that year and had 
required much bed rest because of his fatigued state.  He has 
not provided official documentation from an employer or from 
private medical sources verifying the alleged prolonged 
period of absence from work.  The Board notes that the RO has 
informed the veteran in general terms of the importance of 
identifying records of private treatment providers.  However, 
the RO has not called his attention to the possibility of 
obtaining employer and medical statements which might help to 
substantiate the allegation about time lost from work because 
of chronic fatigue due to undiagnosed illness.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the VCAA, Pub. L. 
No. 106-475, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act, now codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully satisfied.  

2.  Ask the veteran to supply names and 
addresses of all private medical 
providers that have treated him for 
fatigue symptoms or chronic fatigue 
syndrome since November 1994.  These 
records should include notation to the 
frequency and duration of any periods of 
recommended or prescribed bed rest.  As 
well, obtain any additional up-to-date VA 
medical records of his treatment for 
fatigue symptoms or chronic 
fatigue syndrome.  

3.  Ask the veteran to furnish employment 
records and any correspondence from an 
employer that would verify his 
contentions pertaining to time lost from 
work or sick leave used due to a 
condition stemming from chronic fatigue.  

4.  When the development requested above 
has been completed, and any other 
necessary development, the case should be 
readjudicated by the RO.  If the 
remaining benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then the RO should issue a Supplemental 
Statement of the Case (SSOC) and provide 
the veteran and his representative an 
appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


